This opinion is subject to administrative correction before final disposition.




                                 Before
                      KING, GASTON, and KOVAC,
                        Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                      Nathaniel J. WILLIS
            Aviation Boatswain’s Mate (Launch/Recovery)
                Airman Apprentice (E-2), U.S. Navy
                             Appellant

                             No. 201900306

                          Decided: 19 March 2020

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                              Military Judge:
                              Ann K. Minami

 Sentence adjudged 7 October 2019 by a special court-martial convened
 at Naval Base Kitsap, Bremerton, Washington, consisting of a mili-
 tary judge sitting alone. Sentence in the Entry of Judgment: reduction
 to E-1, confinement for 80 days, and a bad-conduct discharge.

                          For Appellant:
         Lieutenant Commander Erin L. Alexander, JAGC, USN

                               For Appellee:
                            Brian K. Keller, Esq.
               United States v. Willis, NMCCA No. 201900306


                         _________________________

       This opinion does not serve as binding precedent under
             NMCCA Rule of Appellate Procedure 30.2(a).

                         _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. Articles 59 and 66, Uniform Code of Military Justice, 10
U.S.C. §§ 859, 866.
The findings and sentence are AFFIRMED.


                               FOR THE COURT:




                               RODGER A. DREW, JR.
                               Clerk of Court




                                      2